DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation " the fifth distance is equal to the sixth distance or wherein the fifth distance is different from the sixth distance" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. A sixth distance is disclosed in claim 14, however claim 16 is dependent upon claim 11, which does not provide antecedent basis for “the sixth distance.”
For examination purposes, claim 16 will be interpreted to be dependent upon claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomkos et al. (US Patent 5160906), in view of Messina (US PGPub 20190067785), all references of record.
As per claim 1:
Siomokos et al. discloses in Figs. 2 & 4:
A microwave transmission line (microstrips are known for use at microwave frequencies, a subset of radio frequencies, col. 1 lines 10-15), assembly comprising: 
a first ground plane (12, bottom) and a conductor strip (conductive line 13) positioned at a distance (first distance 3) from the first ground plane, wherein the geometrical arrangement of the conductor strip relates to a cross-section of the microwave transmission line assembly, 
wherein the conductor strip comprises a rectangular main body (conductive line 13), the main body comprising a first strip portion (flared edge 16) and a second strip portion (middle portion 8) both arranged on a same side of the conductor strip which faces the first ground plane (both portions are arranged on the bottom of the top edge), 
wherein the first strip portion is positioned at a first distance (second distance 5) from the first ground plane and wherein the second strip portion is positioned at a second distance (first distance 3) from the first ground plane, wherein the first strip portion of the main body is bent or arranged diagonally in relation to the second strip portion such that the first distance is smaller than the second distance (as seen in Fig. 2), and 
wherein the conductor strip is configured to change an electromagnetic field in the transmission line by creating a fringing electromagnetic field in a vicinity of the first strip portion such that a plurality of excited electrons in the vicinity of the first strip portion arranged at the smaller first distance from the first ground plane travel in a direction essentially parallel to the first ground plane, whereby a multipaction between the first strip portion and the first ground plane is avoided (the formation of flared edge 16 and middle portion 8 matches the structure of first strip portion 5 and second strip portion 6, respectively, in the present application, and therefore provides the same functionality).
	Siomokos et al. does not disclose the microwave transmission line assembly operated in vacuum for satellite antennas, beamforming networks and other microwave components for satellite applications.
	Messina discloses the use of microstrip and stripline assemblies ([0068]) for use as microwave transmission line assemblies ([0053]) operated with antennas (para [0032]) and microwave systems (para [0050]) able to be used with a vacuum (para [0079]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the transmission line of Siomokoks et al. as a microwave transmission line assembly operated in vacuum for satellite antennas, beamforming networks and other microwave components for satellite applications, as an art-recognized functional environment for the use of microstrip and stripline transmission lines as taught by Messina.

As per claim 2:
Siomkos discloses in Figs. 2 & 4:
The first distance is determined according to a desired characteristic impedance of the transmission line (col. 3 lines 14-33).
The width of the first portion is minimized to reduce loss (col. 4 lines 10-27).
Siomkos does not disclose:
a first width of the first strip portion is less than the first distance.
At the time of filing, it would have been obvious for a first width of the first strip portion to be less than the first distance, as Siomkos teaches for a first width of the first strip portion to be minimized to reduce loss (col. 4 lines 10-27), and Siomkos teaches the first distance is a design parameter for controlling a characteristic impedance of the transmission line (col. 3 lines 14-33), such that a first width of the first strip portion being smaller than the first distance would be an optimal configuration where a first width is minimized.

As per claim 3:
Siomkos discloses in Figs. 2 & 4:
the first strip portion protrudes towards the first ground plane with relation to the second strip portion (seen in Fig. 2).

As per claim 4:
Siomkos does not disclose in Figs. 2 & 4:
the conductor strip comprises a third strip portion positioned at a third distance from the first ground plane and wherein the third distance is smaller than the second distance.
Siomkos discloses in Fig. 6:
A stripline conductor (middle resonator 23) comprising a first strip portion and a third strip portion (left and right side flared portions) positioned at a third distance from the first ground plane and wherein the third distance is smaller than the second distance.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a third strip portion positioned at a third distance from the first ground plane and wherein the third distance is smaller than the second distance to provide the benefit of more uniform current distribution for edge coupling to adjacent transmission lines, as taught by Siomkos (col. 4 lines 10-27) in addition to controlling the impedance of the transmission line as taught by Siomkos (col. 3 lines 14-33).

As per claim 5:
Siomkos discloses in Figs. 2 &4:
The first distance is determined according to a desired characteristic impedance of the transmission line (col. 3 lines 14-33).
The width of the first portion is minimized to reduce loss (col. 4 lines 10-27).
Siomkos does not disclose:
a third width of the third strip portion is less than the third distance.
SIomkos discloses in Fig. 6:
	The width of the first and third portions is minimized to reduce loss (col. 4 lines 10-27).
At the time of filing, it would have been obvious for a third width of the third strip portion to be less than the third distance, as Siomkos teaches for a first width of the first strip portion and a third width of the third portion to be minimized to reduce loss (col. 4 lines 10-27), and Siomkos teaches the first and third distance is a design parameter for controlling a characteristic impedance of the transmission line (col. 3 lines 14-33), such that a third width of the third strip portion being smaller than the third distance would be an optimal configuration where a third width is minimized.

As per claim 6:
Siomkos does not disclose in Figs. 2 & 4:
the first distance is equal to the third distance or wherein the first distance is different from the third distance.
Siomkos discloses in Fig. 6:
the first distance is equal to the third distance or wherein the first distance is different from the third distance.
As a consequence of the combination of claim 4, the first distance is equal to the third distance or the first distance is different from the third distance, as the only two possibilities of the limited number of possibilities for the first and third distance.

As per claim 7:
Siomkos does not disclose in Figs. 2 & 4:
the first ground plane comprises a second ground plane protrusion in connection to the third strip portion and/or wherein the third strip portion protrudes towards the first ground plane with relation to the second strip portion.
Siomkos discloses in Fig. 6:
A stripline conductor (middle resonator 23) comprising a first strip portion and a third strip portion (left and right side flared portions) positioned at a third distance from the first ground plane and wherein the third distance is smaller than the second distance.
As a consequence of the combination of claim 4, the third strip portion protrudes towards the first ground plane with relation to the second strip portion.

As per claim 8:
Siomkos does not disclose in Figs. 2 & 4:
the first strip portion is positioned at a predetermined first separation distance from the third strip portion.
Siomkos discloses in Fig. 6:
the first strip portion is positioned at a predetermined first separation distance from the third strip portion (the width of the middle portion 8).
As a consequence of the combination of claim 4, the first strip portion is positioned at a predetermined first separation distance from the third strip portion.

As per claim 9:
Siomokos et al. discloses in Figs. 2 & 4:
the transmission line assembly comprises a second ground plane (12, upper) positioned opposite the first ground plane, wherein the conductor strip is positioned between and at a distance from the first and second ground planes (as seen in Fig. 4).

As per claim 10:
Siomkos discloses in Figs 2 & 4:
the second strip portion is positioned at a fourth distance from the second ground plane.

As per claim 11:
Siomkos discloses in Figs. 2 & 4:
the conductor strip comprises a fourth strip portion (first edge 4, upper) positioned at a fifth distance from the second ground plane and wherein the fifth distance is smaller than the fourth distance (as seen in Fig. 4).

As per claim 12:
Siomkos discloses in Figs. 2 & 4:
The first distance is determined according to a desired characteristic impedance of the transmission line (col. 3 lines 14-33).
The width of the first portion is minimized to reduce loss (col. 4 lines 10-27).
The stripline structure is formed by combining two of the microstrip structures of Fig. 2 (col. 3 lines 42-50).
Siomkos does not disclose:
a fourth width of the fourth strip portion is less than the fifth distance.
At the time of filing, it would have been obvious for a fourth width of the fourth strip portion to be less than the fifth distance, as Siomkos teaches for a first width of the first strip portion to be minimized to reduce loss (col. 4 lines 10-27), and Siomkos teaches the first distance is a design parameter for controlling a characteristic impedance of the transmission line (col. 3 lines 14-33), such that a fourth width of the fourth strip portion being smaller than the fifth distance would be an optimal configuration where the fourth width is minimized in the same manner as the combination for claim 2, with the stripline being formed from two microstrip structures, as per Siomkos (col 3 lines 42-50).

As per claim 13:
Siomkos discloses in Fig. 4:
the fourth strip portion protrudes towards the second ground plane with relation to the second strip portion.

As per claim 14:
Siomkos discloses in Figs. 2 & 4:
the second strip portion is positioned at the fourth distance from the second ground plane
Siomkos does not disclose in Figs. 2 & 4:
the conductor strip comprises a fifth strip portion positioned at a sixth distance from the second ground plane and wherein the sixth distance is smaller than the fourth distance.
Siomkos discloses in Fig. 6:
A stripline conductor (middle resonator 23) comprising first, third, fourth, and fifth strip portions (left and right, bottom and top side flared portions), the first and third strip portions being positioned a first and third distance, respectively, from the first ground plane, and the fourth and fifth strip portions being positioned a fifth and sixth distance, respectively from the second ground plane.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a third strip portion positioned at a third distance from the first ground plane and a fifth strip portion positioned at a sixth distance from the second ground plane, wherein the sixth distance is smaller than the fourth distance to provide the benefit of more uniform current distribution for edge coupling to adjacent transmission lines, as taught by Siomkos (col. 4 lines 10-27) in addition to controlling the impedance of the transmission line as taught by Siomkos (col. 3 lines 14-33).

As per claim 15:
Siomkos discloses in Figs. 2 & 4:
The first distance is determined according to a desired characteristic impedance of the transmission line (col. 3 lines 14-33).
The width of the first portion is minimized to reduce loss (col. 4 lines 10-27).
The stripline structure is formed by combining two of the microstrip structures of Fig. 2 (col. 3 lines 42-50).
Siomkos does not disclose:
a fifth width of the fifth strip portion is less than the sixth distance.
At the time of filing, it would have been obvious for a fifth width of the fifth strip portion to be less than the sixth distance, as Siomkos teaches for a first width of the first strip portion to be minimized to reduce loss (col. 4 lines 10-27), and Siomkos teaches the first distance is a design parameter for controlling a characteristic impedance of the transmission line (col. 3 lines 14-33), such that a fifth width of the fifth strip portion being smaller than the sixth distance would be an optimal configuration where the fifth width is minimized in the same manner as the combination for claim 2, with the stripline being formed from two microstrip structures, as per Siomkos (col 3 lines 42-50).

As per claim 16:
Siomkos discloses in Fig. 4:
The stripline structure is formed by combining two of the microstrip structures of Fig. 2 (col. 3 lines 42-50).
Siomkos does not disclose in Figs. 2 & 4:
the fifth distance is equal to the sixth distance or wherein the fifth distance is different from the sixth distance.
As a consequence of the combination of claim 9, the fifth distance is equal to the sixth distance or the fifth distance is different from the sixth distance, as the only two possibilities of the limited number of possibilities for the fifth and sixth distance.

As per claim 17:
Siomkos does not disclose in Figs. 2 & 4:
the second ground plane comprises a second ground plane protrusion in connection to the fifth strip portion and/or wherein the fifth strip portion protrudes towards the second ground plane with relation to the second strip portion.
Siomkos discloses in Fig. 6:
A stripline conductor (middle resonator 23) comprising a fifth strip portion and a (upper right side flared portions) positioned at a sixth distance from the second ground plane and wherein the sixth distance is smaller than the fourth distance.
As a consequence of the combination of claim 14, the fifth strip portion protrudes towards the second ground plane with relation to the second strip portion.

As per claim 18:
Siomkos does not disclose in Figs. 2 & 4:
the fourth strip portion is positioned at a predetermined second separation distance from the fifth strip portion.
Siomkos discloses in Fig. 6:
the fourth strip portion is positioned at a predetermined second separation distance from the fifth strip portion (the width of the middle portion 8).
As a consequence of the combination of claim 14, the fourth strip portion is positioned at a predetermined second separation distance from the fifth strip portion.

As per claim 20:
Siomkos discloses in Figs. 2 & 4:
The transmission line assembly is a strip line (col. 3 lines 42-50).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siomkos et al. (US Patent 5160906) in view of Messina (US PGPub 20190067785), a reference of record, as applied to claim 10 above, and further in view of Kato (US PGPub 20150091675), all references of record.
As per claim 19:
The resultant combination discloses the apparatus of claim 10, as rejected above.
The resultant combination does not disclose:
the fourth distance exceeds the second distance, and wherein the fourth distance is big enough to avoid multipaction.
	Kato discloses in Fig. 4:
Signal conductors Striplines may be offset from being centered between upper and lower ground planes (para [0037]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to offset the conductor strip of the assembly of Messina as an art-recognized design parameter for determining the impedance and supported modes of the stripline, as is well-known in the art, such that the fourth distance exceeds the second distance.
It would be further obvious for the fourth distance to be big enough to avoid multipaction, as a known in the art effect in harsh environments including vacuum environments, with distance between conductors being a design parameter for determining impedance of striplines that further is a known solution for handling the effect of multipaction, which is dependent upon the power of signals within the transmission line, as is well known in the art as admitted by the applicant in page 1 of the specification.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-20 under Messina have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Siomkos et al. in view of Messina.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Primary Examiner, Art Unit 2843